PER CURIAM.
Curtis Lewis Scott a/k/a Terry Terrence appeals his judgment and sentence for sale or delivery of cocaine and possession of cocaine with the intent to sell or deliver following the revocation of his probation. We affirm the revocation and Scott’s sentence without discussion. However, we remand for correction of the written revocation order.
Condition 5 of Scott’s probation requires him to “live without violating the law.” After Scott was arrested for giving a false name to a law enforcement officer, his probation officer filed an affidavit of violation of probation and sought to have Scott’s probation revoked. Two weeks later, Scott was arrested for battery, and his probation officer filed an amended affidavit of violation charging Scott with a second violation of condition 5. At Scott’s revocation hearing, the court addressed only the violation resulting from Scott’s arrest for giving a false name to law enforcement; however, its written revocation order finds Scott in “Violation of Conditions (5), (5).” Both Scott and the State interpret this as an indication that the trial court found Scott in violation of condition 5 twice and that as a result, the revocation order does not conform to the trial court’s oral pro*752nouncement. Because the written order must conform to the trial court’s oral pronouncement, we remand with directions to the trial court to enter an order reflecting only one violation of condition 5. See Cockrell v. State, 823 So.2d 322 (Fla. 2d DCA 2002).
Affirmed; remanded for correction.
WHATLEY, NORTHCUTT, and KELLY, JJ., Concur.